Electronically Filed
                                                     Supreme Court
                                                     SCPW-12-0000015
                                                     25-JAN-2012
                                                     01:58 PM



                       NO. SCPW-12-0000015


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  KYLE QUILAUSING, Petitioner,


                                vs.


   DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI'I, Respondent.



                       ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Kyle Quilausing's 


petition for a writ of mandamus and the papers in support, it


appears that petitioner provides no evidence that the Department


of Public Safety has not properly adjusted petitioner's minimum


and maximum term sentences in accordance with the circuit court's


February 23, 2010 order.   Petitioner fails to demonstrate a clear


and indisputable right to relief.   Therefore, petitioner is not


entitled to mandamus relief.   See HRS § 602-5(3) (2010) (“The


supreme court shall have jurisdiction and power . . . [t]o


exercise original jurisdiction in all questions . . . arising


under writs of mandamus directed to public officers to compel

them to fulfill the duties of their offices[.]”); In re

Disciplinary Bd. of Hawaii Supreme Court, 91 Hawai'i 363, 368,

984 P.2d 688, 693 (1999) (Mandamus relief is available to compel

an official to perform a duty allegedly owed to an individual

only if the individual’s claim is clear and certain, the

official’s duty is ministerial and so plainly prescribed as to be

free from doubt, and no other remedy is available.).

Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, January 25, 2012.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Simeon R. Acoba, Jr.


                              /s/ James E. Duffy, Jr.


                              /s/ Sabrina S. McKenna





                                2